 


109 HCON 254 IH: Honoring the Autism Society of America on the occasion of its 40th anniversary.
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 254 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Smith of New Jersey (for himself, Mr. Doyle, Mr. Burton of Indiana, Mr. Weldon of Florida, Mr. King of New York, Mr. Lantos, Mr. Crowley, Mr. Wolf, Mr. McDermott, Mr. Van Hollen, Mr. Hinchey, Mr. Reyes, Mr. Moran of Virginia, Mr. Kind, Mr. Moore of Kansas, Mr. Peterson of Minnesota, Ms. Ros-Lehtinen, Mr. Wilson of South Carolina, Mr. Kline, and Mr. Putnam) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Honoring the Autism Society of America on the occasion of its 40th anniversary. 
 
Whereas the Autism Society of America was founded in 1965 by Bernard Rimland, Ph.D., who organized a group of parents to grow what was then known as the National Society for Children and Adults with Autism; 
Whereas the Autism Society of America became the first organization known in America dedicated to providing education, advocating for legislation, promoting research, and raising awareness about the then-rare disorder of autism; 
Whereas Bernard Rimland, Ph.D., the father of a son born with autism, through his research and his 1964 publication Infantile Autism: The Syndrome and Its Implications for a Neural Theory of Behavior, disproved the prevailing Refrigerator Mom theory that babies became autistic because of extreme negative feelings or lack of feelings shown by mothers in the first six months of life, and opened a path for individuals with autism remaining in the home rather than being warehoused in State-run institutions; 
Whereas in 1968, Ruth Sullivan, Ph.D., the mother of a son with autism, became the organization’s first elected president; 
Whereas over the last 40 years, the Autism Society of America has grown from a handful of parents into a leading source of information, research, and referral on autism with hundreds of thousands of members and supporters connected through a working network of 200 chapters nationwide; 
Whereas autism is a complex developmental disability that affects an individual in the areas of social interaction and communication and, as a spectrum disorder, affects each individual differently and to varying degrees of severity; 
Whereas autism spectrum disorders, considered in 1965 to be rare, have grown in 40 years from a prevalence of 1 in 10,000 to as many as 1 in 166 today; 
Whereas four out of five individuals with autism are male; 
Whereas as many as 1.5 million Americans of all ages are estimated to have autism today; 
Whereas in 1969, the Autism Society of America hosted the first national conference on autism; 
Whereas in 1970, the Autism Society of America established an information and referral service; 
Whereas in 1972, the Autism Society of America organized the first national autism awareness campaign; 
Whereas the Autism Society of America works in close cooperation with the Congress and the Congressional Coalition on Autism Research and Education (CARE), which was formed in 2001 to focus on advancing solutions to the multifaceted problems of autism and includes 181 Members of Congress; 
Whereas over the last 40 years, the Autism Society of America and its members have been advocates for children with autism as the Congress considered legislation affecting the lives of such children, including the Handicapped Children’s Early Education Assistance Act (1968) and the Education for All Handicapped Act of 1975 (which would later become known as the Individuals with Disabilities Education Act (IDEA)), the Children’s Health Act of 2000, and the Individuals with Disabilities Education Improvement Act of 2004 (reauthorizing IDEA); 
Whereas the Autism Society of America and its members have been instrumental in advancing the cause of autism within the scientific research community leading to a greater focus on autism research and a five-fold increase in autism-related research funding between 1998 and 2004 at the National Institutes of Health; 
Whereas the Autism Society of America, through its national office and chapters, remains a leading national autism organization providing direct support and programs to the autism community and advocating on behalf of, and supporting the needs of, the autism community across the life span; 
Whereas for 40 years, the Autism Society of America has played an integral role in furthering the Nation’s understanding of autism and serves as a leading voice and resource of the autism community in education, advocacy, services, research, and support; 
Whereas the Autism Society of America remains committed to meaningful participation and self-determination in all aspects of life for individuals with autism spectrum disorders and their families; 
Whereas the Autism Society of America continues to accomplish its mission and goals through close collaboration with a successful network of chapters, members, supporters, and organizations; 
Whereas the Autism Society of America promotes individual, parental, and guardian choice to assure that individuals with autism spectrum disorders are treated with dignity and respect; and 
Whereas the Autism Society of America continues to achieve its mission of improving the lives of all affected by autism: Now, therefore, be it 
 
That the Congress— 
(1)honors the Autism Society of America on its 40-year anniversary; 
(2)commends the Founders of the Autism Society of America and the members, board, staff, and supporters, past and present, of the Society for their service to the autism community, to the Nation’s understanding of autism, and to the development and institution of research and services to address the needs of those affected by autism spectrum disorders; and 
(3)expresses best wishes for continued success and growth to the Autism Society of America, the largest and oldest of the autism organizations.  
 
